Exhibit 5.1 Northwest Arkansas office suite 200 the brewerbuilding 234 east milLsap road Fayetteville, Arkansas72703-4099 479-973-4200 KUTAK ROCK LLP suite WEST CAPITOL AVENUE LITTLE ROCK, ARKANSAS 72201-3706 501-975-3000 Facsimile 501-975-3001 www.kutakrock.com atlanta chicago denver Fayetteville Irvine Kansas City Los Angeles MINNEAPOLIS oklahoma city Omaha Philadelphia Richmond Scottsdale Spokane Washington, D.C. Wichita July21, 2016 Bear State Financial, Inc. 900 South Shackleford Rd., Suite 401 Little Rock, Arkansas 72211 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We refer to the Registration Statement on Form S-3 (the “Registration Statement”) being filed by Bear State Financial, Inc., an Arkansas corporation (the “Company”), with the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to the following securities that may be issued by the Company: (i)shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”); (ii)shares of the Company’s preferred stock, par value $0.01 per share (the “Preferred Stock”), which may be represented by depositary shares (the “Depositary Shares”); (iii)debt securities of the Company (the “Debt Securities”), which may be unsecured senior debt securities (the “Senior Debt Securities”) and/or unsecured subordinated debt securities (the “Subordinated Debt Securities”); (iv)warrants to purchase Common Stock, Preferred Stock or Debt Securities (the “Warrants”); (v)stock purchase contracts (the “Stock Purchase Contracts”), entitling or obligating the holders thereof to purchase from or sell to the Company and the Company to sell to or purchase from the holders thereof, Common Stock, Preferred Stock or Depositary Shares at a future date or dates; (vi)stock purchase units, each representing ownership of a Stock Purchase Contract and securities of the Company or of third parties, including U.S. Treasury securities, securing the holders’ obligations to purchase the Common Stock, Preferred Stock or Depositary Shares under the Stock Purchase Contracts (the “Stock Purchase Units”); and (vii) rights of the Company evidencing the right to purchase Common Stock, Preferred Stock, Depositary Shares or Debt Securities (the “Rights” and, together with the Common Stock, the Preferred Stock, the Depositary Shares, the Debt Securities, the Warrants, the Stock Purchase Contracts, and the Stock Purchase Units, the “Securities”); all of which may be issued from time to time on a delayed or continuous basis pursuant to Rule 415 under the Securities Act at an aggregate offering price not to exceed $50,000,000. Kutak Rock LLP Unless otherwise specified in the applicable prospectus supplement: (1) the Depositary Shares will be issued under a deposit agreement (a “Deposit Agreement”) between the Company and a depositary agent (the “Depositary Agent”); (2) the Senior Debt Securities will be issued under one or more indentures (each, a “Senior Indenture”) to be entered into between the Company and a trustee (the “Senior Trustee”); (3) the Subordinated Debt Securities will be issued under one or more indentures (each, a “Subordinated Indenture”) to be entered into between the Company and a trustee (the “Subordinated Trustee”); (4) the Warrants will be issued under a warrant agreement (the “Warrant Agreement”) to be entered into between the Company and a warrant agent (the “Warrant Agent”); (5) the Stock Purchase Contracts will be issued under a stock purchase contract agreement (the “Stock Purchase Contract Agreement”) between the Company and a purchase contract agent (the “Stock Purchase Contract Agent”); and (6) the Rights will be issued under a separate rights agent agreement (the “Rights Agent Agreement”) between the Company and a bank, trust company or transfer agent, as rights agent; in each case substantially in the form that has been or will be filed as an exhibit to the Registration Statement. This opinion letter is being delivered in accordance with the requirements of Item601(b)(5) of Regulation S-K under the Securities Act. We have examined the Registration Statement, the exhibits thereto, the articles of incorporation of the Company, as amended to the date hereof (the “Articles”), the bylaws of the Company, as amended to the date hereof (the “Bylaws”), and the resolutions (the “Resolutions”) adopted by the board of directors of the Company (the “Board”) relating to the Registration Statement. We have also examined originals, or copies of originals certified to our satisfaction, of such agreements, documents, certificates and statements of the Company and others, and have examined such questions of law, as we have considered relevant and necessary as a basis for this opinion letter. We have assumed the authenticity of all documents submitted to us as originals, the genuineness of all signatures, the legal capacity of all persons and the conformity with the original documents of any copies thereof submitted to us for examination. As to facts relevant to the opinions expressed herein, we have relied without independent investigation or verification upon, and assumed the accuracy and completeness of, certificates, letters and oral and written statements and representations of public officials and officers and other representatives of the Company. Based on and subject to the foregoing and the other limitations, qualifications and assumptions set forth herein, we are of the opinion that: 1. The shares of Common Stock covered by the Registration Statement will be validly issued, fully paid and nonassessable when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to the sale of such shares of Common Stock shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions authorizing the issuance and sale of such shares of Common Stock; and (iv)certificates representing such shares of Common Stock shall have been duly executed, countersigned and registered and duly delivered or, if uncertificated, valid book-entry notations have been made in the share register maintained by the Company’s transfer agent, in each case in accordance with the applicable definitive purchase, underwriting or similar agreement upon payment of the agreed consideration therefor. 2 Kutak Rock LLP 2. The shares of each series of Preferred Stock covered by the Registration Statement will be validly issued, fully paid and nonassessable when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to the sale of such series of Preferred Stock shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions establishing the preferences, limitations and relative rights of such series of Preferred Stock and authorizing the issuance and sale of such series of Preferred Stock; (iv)the Company shall have filed with the Secretary of State of the State of Arkansas Articles of Amendment to the Articles with respect to such series of Preferred Stock in accordance with the Arkansas Business Corporation Act (the “ABCA”) and in conformity with such final resolutions; and (v)certificates representing such series of Preferred Stock shall have been duly executed, countersigned and registered and duly delivered or, if uncertificated, valid book-entry notations have been made in the share register maintained by the Company’s transfer agent, in each case in accordance with the applicable definitive purchase, underwriting or similar agreement upon payment of the agreed consideration therefor. 3. The Depositary Shares covered by the Registration Statement will be validly issued and entitle the holders thereof to the rights specified in the Depositary Shares and the Deposit Agreement relating to the Depositary Shares when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to the Depositary Shares and the series of Preferred Stock underlying such Depositary Shares shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)a Deposit Agreement shall have been duly authorized, executed and delivered by the Company and duly executed and delivered by the Depositary Agentnamed in the Deposit Agreement; (iv)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions establishing the preferences, limitations and relative rights of such series of Preferred Stock underlying such Depositary Shares and authorizing the issuance and sale of such series of Preferred Stock; (v)the Company shall have filed with the Secretary of State of the State of Arkansas Articles of Amendment to the Articles with respect to such series of Preferred Stock in accordance with the ABCA and in conformity with such final resolutions; (vi)certificates representing the series of Preferred Stock underlying such Depositary Shares shall have been duly executed, countersigned and registered and duly delivered against payment of the agreed consideration therefor; and (vii)the depositary receipts evidencing Depositary Shares shall have been duly executed and delivered by the Depositary Agent in the manner set forth in the Deposit Agreement and in accordance with the applicable definitive purchase, underwriting or similar agreement to the purchasers thereof against payment of the agreed consideration therefor. 4. Each issue of Warrants covered by the Registration Statement will constitute valid and binding obligations of the Company when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to such issue of Warrants and the Common Stock, Preferred Stock, or Debt Securities issuable upon exercise of such Warrants shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)a Warrant Agreement relating to such issue of Warrants shall have been duly authorized, executed and delivered by the Company and duly executed and delivered by the Warrant Agent named in the Warrant Agreement; (iv)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions authorizing the execution and delivery of the Warrant Agreement and the issuance and sale of such issue of Warrants; (v)if such Warrants are exercisable for Common Stock, the actions described in opinion paragraph 1 above shall have been taken; (vi)if such Warrants are exercisable for Preferred Stock, the actions described in opinion paragraph 2 above shall have been taken; (vii)if such Warrants are exercisable for Debt Securities, the actions described in opinion paragraph 5 or 6 below, as applicable, shall have been taken; and (viii)certificates representing such issue of Warrants shall have been duly executed, countersigned and issued in accordance with such Warrant Agreement and shall have been duly delivered in accordance with the applicable definitive purchase, underwriting or similar agreement to the purchasers thereof against payment of the agreed consideration therefor. 3 Kutak Rock LLP 5. The Senior Debt Securities of each series covered by the Registration Statement will constitute valid and binding obligations of the Company when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act and the Senior Indenture (including any necessary supplemental indenture) shall have been qualified under the Trust Indenture Act of 1939, as amended (the “TIA”); (ii)a prospectus supplement with respect to such series of Senior Debt Securities shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)the Senior Indenture shall have been duly authorized, executed and delivered by the Company and the Senior Trustee; (iv)all necessary corporate action shall have been taken by the Company to authorize (A) the form, terms, execution, delivery, performance, issuance and sale of such series of Senior Debt Securities as contemplated by the Registration Statement, the prospectus supplement relating to such Senior Debt Securities and the Senior Indenture, and (B) the execution, delivery and performance of a supplemental indenture or officers’ certificate establishing the form and terms of such series of Senior Debt Securities as contemplated by the Senior Indenture; (v)a supplemental indenture or officers’ certificate establishing the form and terms of such series of Senior Debt Securities shall have been duly executed and delivered by the Company and the Senior Trustee (in the case of such a supplemental indenture) or by duly authorized officers of the Company (in the case of such an officers’ certificate), in each case in accordance with the provisions of the Articles, the Bylaws, the Resolutions and any final resolutions of the Board or a duly authorized committee thereof and the Senior Indenture; and (vi)the certificates evidencing the Senior Debt Securities of such series shall have been duly executed by the Company, authenticated by the Senior Trustee and issued, all in accordance with the Senior Indenture and the supplemental indenture or officers’ certificate, as the case may be, establishing the form and terms of the Senior Debt Securities of such series, and shall have been duly delivered in accordance with the applicable definitive purchase, underwriting or similar agreement to the purchasers thereof against payment of the agreed consideration therefor. 6. The Subordinated Debt Securities of each series covered by the Registration Statement will constitute valid and binding obligations of the Company when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act and the Subordinated Indenture (including any necessary supplemental indenture) shall have been qualified under the TIA; (ii)a prospectus supplement with respect to such series of Subordinated Debt Securities shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)the Subordinated Indenture shall have been duly authorized, executed and delivered by the Company and the Subordinated Trustee; (iv)all necessary corporate action shall have been taken by the Company to authorize (A) the form, terms, execution, delivery, performance, issuance and sale of such series of Subordinated Debt Securities as contemplated by the Registration Statement, the prospectus supplement relating to such Subordinated Debt Securities and the Subordinated Indenture, and (B) the execution, delivery and performance of a supplemental indenture or officers’ certificate establishing the form and terms of such series of Subordinated Debt Securities as contemplated by the Subordinated Indenture; (v)a supplemental indenture or officers’ certificate establishing the form and terms of such series of Subordinated Debt Securities shall have been duly executed and delivered by the Company and the Subordinated Trustee (in the case of such a supplemental indenture) or by duly authorized officers of the Company (in the case of such an officers’ certificate), in each case in accordance with the provisions of the Articles, the Bylaws, final resolutions of the Board or a duly authorized committee thereof and the Subordinated Indenture; and (vi)the certificates evidencing the Subordinated Debt Securities of such series shall have been duly executed by the Company, authenticated by the Subordinated Trustee and issued, all in accordance with the Articles, the Bylaws, final resolutions of the Board or a duly authorized committee thereof, the Subordinated Indenture and the supplemental indenture or officers’ certificate, as the case may be, establishing the form and terms of the Subordinated Debt Securities of such series, and shall have been duly delivered in accordance with the applicable definitive purchase, underwriting or similar agreement to the purchasers thereof against payment of the agreed consideration therefor. 7. The Stock Purchase Contracts will constitute valid and binding obligations of the Company when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to such Stock Purchase Contracts shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)a Stock Purchase Contract Agreement relating to such Stock Purchase Contracts shall have been duly authorized, executed and delivered by the Company and duly executed and delivered by the Stock Purchase Contract Agent named in the Stock Purchase Contract Agreement; (iv)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions authorizing the execution, delivery, issuance and sale of such Stock Purchase Contracts; (v)if the Stock Purchase Contract pertains to Common Stock, the actions described in paragraph 1 above shall have been taken; (vi) if the Stock Purchase Contract pertains to Preferred Stock, the actions described in paragraph 2 above shall have been taken; (vii) if the Stock Purchase Contract pertains to Depositary Shares, the actions described in paragraph 3 above shall have been taken; and (viii)certificates representing such Stock Purchase Contracts shall have been duly executed, countersigned and registered in accordance with the Stock Purchase Contract Agreement and shall have been duly delivered to the purchasers thereof in accordance with the Stock Purchase Contract Agreement against payment of the agreed consideration therefor. 4 Kutak Rock LLP 8. The Stock Purchase Units will constitute valid and binding obligations of the Company when: (i)the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii)a prospectus supplement with respect to such Stock Purchase Units shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii)the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions authorizing the execution, delivery, issuance and sale of such Stock Purchase Units; (iv)if such Stock Purchase Units include Common Stock, the actions described in opinion paragraph 1 above shall have been taken; (v)if such Stock Purchase Units include Preferred Stock, the actions described in opinion paragraph 2 above shall have been taken; (vi) if such Stock Purchase Units include Depositary Shares, the actions described in opinion paragraph 3 above shall have been taken; (vii)if such Stock Purchase Units include Debt Securities, the actions described in opinion paragraph 5 or 6 above, as applicable, shall have been taken; (viii)the actions described in opinion paragraph 7 above shall have been taken; and (ix)certificates representing such Stock Purchase Units shall have been duly executed, countersigned and registered and shall have been duly delivered to the purchasers thereof in accordance with the applicable definitive purchase, underwriting or similar agreement against payment of the agreed consideration therefor. 9. Each issue of Rights covered by the Registration Statement will constitute valid and binding obligations of the Company when: (i) the Registration Statement, as finally amended (including any necessary post-effective amendments), shall have become effective under the Securities Act; (ii) a prospectus supplement with respect to such Rights shall have been filed with the SEC in compliance with the Securities Act and the rules and regulations thereunder; (iii) a Rights Agreement relating to such Rights shall have been duly authorized, executed and delivered by the Company and duly executed and delivered by the Rights Agent named in the Rights Agreement; (iv) the Board or a duly authorized committee thereof shall have duly adopted final resolutions in conformity with the Articles, the Bylaws and the Resolutions authorizing the execution and delivery of such Rights Agreement and the issuance and sale of such Rights; (v) if such Rights relate to the issuance and sale of Common Stock, the actions described in paragraph 1 above shall have been taken; (vi) if such Rights relate to the issuance and sale of Preferred Stock, the actions described in paragraph 2 above shall have been taken; (vii) if such Rights relate to the issuance and sale of Depositary Shares, the actions described in paragraph 3 above shall have been taken; (viii) if such Rights relate to the issuance and sale of Debt Securities, the actions described in paragraph 5 or 6 above, as applicable, shall have been taken and (ix) certificates representing such Rights shall have been duly executed, countersigned and registered in accordance with the Rights Agreement and shall have been duly delivered to the purchasers thereof in accordance with the Rights Agreement against payment of the agreed consideration therefor. Our opinions are subject to bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent conveyance, fraudulent transfer and other similar laws relating to or affecting the enforcement of the rights or remedies of creditors of FDIC-insured institutions or the enforcement of creditors’ rights generally, and to general principles of equity (regardless of whether considered in a proceeding in equity or at law), including but not limited to concepts of commercial reasonableness, good faith and fair dealing, the possible unenforceability of indemnity and contribution provisions or provisions purporting to waive rights or defenses where any such indemnity, contribution or waiver provision is against public policy, the possible unavailability of specific performance or injunctive relief, the possible unenforceability of forum selection clauses or provisions permitting modification of an agreement only in writing, and the effect of laws requiring mitigation of damages. For the purposes of this letter, we have assumed that, at the time of the issuance, sale and delivery of any of the Securities: (i) the Securities being offered will be issued and sold as contemplated in the Registration Statement and the prospectus supplement relating thereto; (ii) the execution, delivery and performance by the Company of the Deposit Agreement, the Senior Indenture, the Subordinated Indenture, the Warrant Agreement, the Stock Purchase Contract Agreement, and the Rights Agent Agreement, as applicable, and the issuance sale and delivery of the Securities will not (A)contravene or violate the Articles or Bylaws, (B)violate any law, rule or regulation applicable to the Company, (C)result in a default under or breach of any agreement or instrument binding upon the Company or any order, judgment or decree of any court or governmental authority applicable to the Company, or (D)require any authorization, approval or other action by, or notice to or filing with, any court or governmental authority (other than such authorizations, approvals, actions, notices or filings which shall have been obtained or made, as the case may be, and which shall be in full force and effect); 5 Kutak Rock LLP (iii) the authorization thereof by the Company, as the case may be, will not have been modified or rescinded, and there will not have occurred any change in law affecting the validity, legally binding character or enforceability thereof; and (iv) the Articles and the Bylaws, each as currently in effect, except to the extent required to be modified or amended to effect the authorization, issuance and sale of any of the Securities, will not have been modified or amended and will be in full force and effect. We have further assumed that each Warrant Agreement, each Deposit Agreement, each Stock Purchase Contract and/or Stock Purchase Unit, each Rights Agent Agreement, the Senior Indenture, each indenture supplement to the Senior Indenture, the Subordinated Indenture and each supplement to the Subordinated Indenture will be governed by the laws of the State of New York. Our opinions above, insofar as they pertain to the choice of law provisions of the instruments referred to in such opinion paragraphs in which New York law was chosen as the governing law, are rendered solely in reliance upon New York General Obligations Law Section 5-1401 and N.Y. CPLR 327(b), and are expressly conditioned upon the assumption that the legality, validity, binding effect and enforceability of said provisions will be determined by a court of the State of New York or a United States federal court sitting in New York and applying New York choice of law rules, including said Section 5-1401, or are rendered assuming that any court deciding any dispute involving such instruments will apply New York law by concluding that New York law bears a sufficient relationship to the relevant transaction to support the application of New York internal law consistent with due process. We express no opinion as to any constitutional limitations upon said Section 5-1401 or their effect, if any, upon any opinion herein expressed. With respect to each instrument or agreement referred to in or otherwise relevant to the opinions set forth herein (each, an “Instrument”), we have assumed, to the extent relevant to the opinions set forth herein, that (i)each party to such Instrument (if not a natural person) was duly organized or formed, as the case may be, and was at all relevant times and is validly existing and in good standing under the laws of its jurisdiction of organization or formation, as the case may be, and had at all relevant times and has full right, power and authority to execute, deliver and perform its obligations under such Instrument; (ii)such Instrument has been duly authorized, executed and delivered by each party thereto; and (iii)such Instrument was at all relevant times and is a valid, binding and enforceable agreement or obligation, as the case may be, of, each party thereto. This opinion letter is limited to federal laws of the United States of America, the ABCA and the laws of the State of New York (excluding the securities laws of the State of New York). We express no opinion as to the laws, rules or regulations of any other jurisdiction, including, without limitation, any state securities or blue sky laws. We hereby consent to the filing of this opinion letter as an Exhibit to the Registration Statement and to all references to our Firm included in or made a part of the Registration Statement. In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section7 of the Securities Act. Very truly yours, /s/ Kutak Rock LLP 6
